                   Case 18-11818-CSS           Doc 891        Filed 02/18/20        Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                             :   Chapter 7
                                                       :
    SAMUELS JEWELERS, INC., 1                          :   Case No. 18-11818 (CSS)
                                                       :
                     Debtor.                           :   Hearing Date: To be determined by the Court
                                                       :   Pending Expedited/Motion to Shorten Request
                                                           Objection Deadline: To be determined by the Court
                                                           Pending Expedited/Motion to Shorten Request

        MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER (I) AUTHORIZING
       THE TRUSTEE TO CONDUCT RULE 2004 EXAMINATIONS AND TO ISSUE
      SUBPOENAS IN SUPPORT THEREOF, AND (II) GRANTING RELATED RELIEF

             Jeoffrey L. Burtch, Chapter 7 trustee (the “Trustee”) for the estate of the above-captioned

debtor (the “Debtor”), by and through his undersigned counsel, moves this Court for entry of an

order pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) (I) authorizing the Trustee to demand and compel by way of subpoena, without further

order of the Court: (a) the oral examination of entities that the Trustee believes may have

information related to the Debtor’s affairs, and (b) the production of documents relevant to the

Trustee’s administration of the Debtor’s estate (the “Estate”), and (II) granting related relief. In

support of this motion (the “Motion”), the Trustee respectfully represents as follows:

                                                  Jurisdiction

             1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

             2.     The statutory and legal predicates for the relief requested herein are section 105(a)




1
 The last four digits of the Debtor’s taxpayer identification number are 6316 and its address is 2914 Montopolis
Drive, Suite 200, Austin, Texas 78741.
             Case 18-11818-CSS           Doc 891     Filed 02/18/20     Page 2 of 7




of Title 11 of the United States Code (the “Bankruptcy Code”), and Bankruptcy Rule 2004 and

Rule 2004-1 of the Local Rules for the United States Bankruptcy Court for the District of

Delaware.

                                          Background

       3.     On August 7, 2018, the Debtor filed a voluntary petition for relief under Chapter

11 of Title 11 of the Bankruptcy Code.

       4.     On October 3, 2018, upon motions from the United States Trustee and Punjab

National Bank, and over the objections of the Debtor and the Official Committee of Unsecured

Creditors, the Court entered an order appointing an examiner pursuant to 11 U.S.C. § 1104(c), to

conduct a thorough and independent investigation into certain areas of fraudulent conduct related

to the Debtor and various related entities and individuals. D.I. 294. The Court subsequently

authorized the appointment of John J. Carney as the examiner (the “Examiner”). D.I. 324.

       5.     On February 22, 2019, the Examiner filed a report of the findings of his

investigation (the “Phase 1 Report”). D.I. 675. The Phase 1 Report outlined in vivid detail

numerous potential causes of action available to the Estate, including but not limited to breach of

fiduciary duty claims against the Debtor’s officers and directors, avoidance actions concerning

potential fraudulent transfers, equitable subordination claims, and tort claims. Id.

       6.     On April 5, 2019, the Debtor’s Chapter 11 case was converted to a case under

Chapter 7 of the Bankruptcy Code (the “Conversion”). D.I. 792.

       7.     Jeoffrey L. Burtch was appointed as interim trustee on or about April 5, 2019,

pursuant to Section 701 of the Bankruptcy Code. D.I. 793. The Section 341(a) meeting has been

held and concluded and the Trustee now serves as trustee pursuant to Section 702(d).




                                                2
              Case 18-11818-CSS          Doc 891     Filed 02/18/20      Page 3 of 7




       8.      The Trustee is in the process of investigating the potential claims and causes of

action referenced in the Phase 1 Report for the benefit of the Estate. Pursuant to a stipulation (the

“Claims Stipulation”) by and between the Trustee and Wells Fargo Bank, National Association,

in its capacity as DIP Working Capital Agent and Prepetition Revolving Loan Agreement (“Wells

Fargo”), approved by Court Order at D.I. 889, Wells Fargo and the Trustee have reached an

agreement with respect to, among other things, the funding of the Trustee’s investigation and

pursuit of the Phase 1 Report’s recommended causes of action. The Claims Stipulation provides

that the Trustee must conclude his investigation into the potential causes of action within 90 days

of the Court’s order approving the Claims Stipulation (subject to extension by mutual agreement).

Thus, the Trustee has until approximately March 16, 2020 to conclude his investigation (subject

to extension by agreement between the Trustee and Wells Fargo).

       9.      While the Trustee is hopeful that most entities will cooperate with any request for

documents or interviews, out of an abundance of caution and considering that time is of the

essence, the Trustee is making this request to the Court for authority to pursue the investigation

in a streamlined fashion. Of note, informal efforts to obtain the turnover of documents from the

Debtor’s prepetition accountants, Marks Paneth, LLP have been unsuccessful, with Marks Paneth

requesting that the Trustee obtain an order from the Court prior to turning over any documents

relating to its prepetition engagements by the Debtor .

       10.     The Court previously granted similar relief to the Examiner prior to the Conversion

of this Case. D.I. 444.

                                         Relief Requested

       11.     The Trustee respectfully requests that the Court enter an order substantially in the

form attached hereto as Exhibit “A,” (I) authorizing the Trustee, without further order of the Court,



                                                 3
              Case 18-11818-CSS         Doc 891     Filed 02/18/20     Page 4 of 7




to demand and compel by way of subpoena: (a) the production of documents relevant to the

Trustee’s administration of the Debtor’s estate, and (b) the oral examination of entities that the

Trustee believes may have information related to the Debtor’s affairs, and (II) granting related

relief. (As discussed herein, any entity or individual receiving a subpoena issued pursuant to such

authority is defined as a “Discovery Party”).

       12.     The Trustee proposes the following procedures in connection with the issuance of

any subpoena related to this Motion:

       a) Except as otherwise agreed by the Trustee, or subsequently ordered by the
       Court, a Discovery Party that receives a subpoena seeking documents (whether or
       not it also seeks testimony) shall, within ten (10) days after service of such
       subpoena: (i) produce all non-privileged documents responsive to such subpoena,
       or (ii) file and serve a motion seeking a protective order, which the Court may hear
       on shortened notice no later than seven days from the filing of such motion.
       b) If the subpoena so directs, the Discovery Party shall appear for an oral
       examination within seven days after service of a deposition subpoena on the
       Discovery Party, which notice is deemed to be reasonable.
       c) As necessary to implement the foregoing, the Trustee and his counsel are
       authorized to sign and issue a subpoena from any United States Bankruptcy Court
       for the applicable district in which a Discovery Party resides, does business,
       maintains documents, or is found, both to obtain documents from such Discovery
       Party and to command the attendance of such Discovery Party at a Rule 2004
       examination. The Trustee and his counsel also are authorized to take such actions
       as may be necessary in any other court to enforce subpoenas and otherwise
       effectuate the terms of the Court’s order with respect to this Motion.
       d) The relief requested herein and reflected in the proposed order attached hereto
       at Exhibit A is not intended to limit the substantive rights of any Discovery Party
       or other party under applicable law to object to any subpoena the Trustee may serve.

                                         Basis for Relief

       13.     Bankruptcy Rule 2004 provides the Court with authority to order the examination

by the deposition of, and production of documents from, any entity. See Fed. R. Bankr. P. 2004(a).

       14.     The scope of inquiry under Bankruptcy Rule 2004 is intended to be very broad and

permits the party invoking it a great latitude of inquiry. Bankruptcy Rule 2004(b) provides:



                                                4
              Case 18-11818-CSS         Doc 891      Filed 02/18/20   Page 5 of 7




               Scope of Examination. The examination of any entity under this rule . . .
               may relate only to the acts, conduct, or property or to the liabilities and
               financial condition of the debtor, or to any matter which may affect the
               administration of the debtor's estate . . . .
Id. 2004(b). It can legitimately be compared to a “fishing expedition.” In re Drexel Burnham

Lambert Group, Inc., 123 B.R. 702, 711 (Bankr. S.D.N.Y. 1991); In re Valley Forge Plaza Assocs.,

109 B.R. 669, 674 (Bankr. E.D. Pa. 1990); In re Fearn, 96 B.R. 135, 137-38 (Bankr. S.D. Ohio

1989); In re GHR Energy Corp., 33 B.R. 451, 453 (Bankr. D. Mass. 1983) (scope of examination

under Rule 2004 is “unfettered and broad”).

        15.    In fact, many courts grant motions for examination under Bankruptcy Rule 2004 ex

parte, without the need for a hearing. See 9 Collier On Bankruptcy ¶ 2004.01[2] at 2004-4 (16th

ed.).

        16.    “The purpose of a Rule 2004 examination is ‘to show the condition of the estate

and to enable the Court to discover its extent and whereabouts, and to come into possession of it,

that the rights of the creditor may be preserved.’” In re Coffee Cupboard, Inc., 128 B.R. 509, 514

(Bankr. E.D.N.Y. 1991) (citing Cameron v. United States, 231 U.S. 710, 717 (1914)).

Accordingly, examinations under Rule 2004(a) and (c) may include within their scope, among

other things: any matter which may relate to the property and assets of the estate; the financial

condition of the Debtor; and, any matter which may affect the administration of the Estate. See

Fed. R. Bankr. P. 2004(a) and (c).

        17.    Moreover, “[b]ecause the purpose of the Rule 2004 investigation is to aid in the

discovery of assets, any third party who can be shown to have a relationship with the debtor can

be made subject to a Rule 2004 investigation.” In re Ionosphere Clubs, Inc., 156 B.R. 414, 432

(S.D.N.Y. 1993), aff’d 17 F.3d 600 (2d Cir. 1994).




                                                5
              Case 18-11818-CSS          Doc 891     Filed 02/18/20     Page 6 of 7




        18.    Having the authority to issue subpoenas to compel document production and oral

examinations under Bankruptcy Rule 2004 is central to the Trustee’s ability to fulfill his statutory

duties. While the Trustee hopes that most parties will voluntarily cooperate with his investigation,

the Trustee requires the ability to promptly propound discovery if a Discovery Party declines to

cooperate.

        19.    The Trustee further believes that the need exists to issue requests for Rule 2004

examinations and document subpoenas to numerous entities. Therefore, the Trustee avers that the

more broad authority requested herein, as opposed to requesting individual authority for each

specific Rule 2004 examination upon which an informal agreement cannot be reached, promotes

efficiency and will streamline administration of the Estate.

        20.    Moreover, the requested relief will not unduly prejudice any party that receives a

subpoena issued by the Trustee. The proposed order contemplates the full preservation of each

Discovery Party’s substantive right to seek protective orders from the Court.

       21.     Therefore, the Trustee submits that it is appropriate for the Court to grant this

Motion affording the Trustee the necessary flexibility to efficiently, effectively and timely

investigate potential causes of action belonging to the Estate.

                                              Notice

        22.    Upon entry of an order establishing a hearing date and expedited consideration of

the Motion, Notice of the Motion will be provided to (a) the United States Trustee; (b) counsel to

the Debtor; (c) counsel to Wells Fargo; (d) counsel to the Examiner; (e) counsel to Marks Paneth,

LLP; and (f) the parties on the Rule 2002 service list. The Trustee submits that, in light of the

nature of the relief requested, no other or further notice need be provided.




                                                 6
               Case 18-11818-CSS        Doc 891     Filed 02/18/20    Page 7 of 7




        WHEREFORE, the Trustee respectfully requests that this Court enter an order,

substantially in the form attached hereto, (I) authorizing the Trustee to demand and compel by way

of subpoena, without further order of the Court: (a) the production of documents relevant to the

Trustee’s administration of the Estate, and (b) the oral examination of entities that the Trustee

believes may have information related to the Debtor’s affairs, and (II) granting such other and

further relief as is just and proper.

Dated: February 18, 2020                     COZEN O’CONNOR


                                             /s/ Gregory F. Felger
                                             Mark E. Felger (No. 3919)
                                             Gregory F. Fischer (No. 5269)
                                             1201 N. Market Street, Suite 1001
                                             Wilmington, DE 19801-1147
                                             Telephone: (302) 295-2000
                                             Facsimile: (302) 295-2013
                                             Email: mfelger@cozen.com
                                                     gfischer@cozen.com

                                             Counsel to Jeoffrey L. Burtch, Chapter 7 Trustee




                                                7
